Title: To Benjamin Franklin from Jean-Jacques Bachelier, 1 March 1784
From: Bachelier, Jean-Jacques
To: Franklin, Benjamin



Monsieur
A Paris, ce ier Mars 1784.

Vous êtes invité de la part de Monsieur le Lieutenant général de Police, et du Bureau d’Administration de l’Ecole royale gratuite de Dessin, d’honorer de votre présence la distribution des grands Prix et Maîtrises, qui se fera aux Tuileries, Cour des Princes, Galerie de la Reine, le 8. du present à 5. heures précises.
Je suis avec respect, Monsieur Votre très-humble et très-obéissant Serviteur,

Bachelier

